Case 8:11-cv-01303-SDM-CPT Document 561 Filed 02/05/21 Page 1 of 4 PageID 28259




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 THE UNITED STATES OF AMERICA
 and THE STATE OF FLORIDA
 ex rel. ANGELA RUCKH,

 Plaintiffs,

 v.                                       CASE NO. 8:11-cv-1303-T-23TBM

 CMC II LLC, et al.,

 Defendants.


               [PROPOSED] JUDGMENT IN A CIVIL CASE

       This action came before the court for a trial by jury. The issues were

 tried and the jury has entered its verdict, which was affirmed in relevant

 part by the United States Court of Appeals for the Eleventh Circuit.


                       IT IS ORDERED AND ADJUDGED

       Judgment in the amount of $240,914,900 is entered for the United

 States and against Sea Crest Health Care Management, LLC, and CMC

 II, LLC, jointly and severally.




                                           [Deputy] Clerk
Case 8:11-cv-01303-SDM-CPT Document 561 Filed 02/05/21 Page 2 of 4 PageID 28260




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 THE UNITED STATES OF AMERICA
 and THE STATE OF FLORIDA
 ex rel. ANGELA RUCKH,

       Plaintiffs,

 v.                                        CASE NO. 8:11-cv-1303-T-23TBM

 CMC II LLC, et al.,

       Defendants.



               [PROPOSED] JUDGMENT IN A CIVIL CASE

       This action came before the court for a trial by jury. The issues were

 tried and the jury has entered its verdict, which was affirmed in relevant part

 by the United States Court of Appeals for the Eleventh Circuit.


                       IT IS ORDERED AND ADJUDGED

       Judgment in the amount of $484,000 is entered for the United States

 against Salus Rehabilitation, LLC.




                                            [Deputy] Clerk
Case 8:11-cv-01303-SDM-CPT Document 561 Filed 02/05/21 Page 3 of 4 PageID 28261




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 THE UNITED STATES OF AMERICA
 and THE STATE OF FLORIDA
 ex rel. ANGELA RUCKH,

       Plaintiffs,

 v.                                        CASE NO. 8:11-cv-1303-T-23TBM

 CMC II LLC, et al.,

       Defendants.



               [PROPOSED] JUDGMENT IN A CIVIL CASE

       This action came before the court for a trial by jury. The issues were

 tried and the jury has entered its verdict, which was affirmed in relevant part

 by the United States Court of Appeals for the Eleventh Circuit.


                       IT IS ORDERED AND ADJUDGED

 Judgment in the amount of $6,266,424 is entered for the United States and

 against 207 Marshall Drive Operations, LLC.




                                       [Deputy] Clerk
Case 8:11-cv-01303-SDM-CPT Document 561 Filed 02/05/21 Page 4 of 4 PageID 28262




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   THE UNITED STATES OF AMERICA
   and THE STATE OF FLORIDA
   ex rel. ANGELA RUCKH,

        Plaintiffs,

   v.                                      CASE NO. 8:11-cv-1303-T-23TBM

   CMC II LLC, et al.,

        Defendants.



                [PROPOSED] JUDGMENT IN A CIVIL CASE

        This action came before the court for a trial by jury. The issues were

 tried and the jury has entered its verdict, which was affirmed in relevant part

 by the United States Court of Appeals for the Eleventh Circuit.


                      IT IS ORDERED AND ADJUDGED

        Judgment in the amount of $10,055,961 is entered for the United

 States and against 803 Oak Street Operations, LLC.




                                       [Deputy] Clerk
